Title: From John Adams to Charles Lee, 16 May 1800
From: Adams, John
To: Lee, Charles



Gentlemen
Philadelphia May 16th 1800

I transmit you a copy of a resolution of the Senate of the United States, passed in Congress, on the fourteenth of this month, by which I am requested to instruct the proper law officers, to commence & carry on a prosecution against William Duane, Editor of the newspaper, called the Aurora for certain false, defamatory, scandalous & malicious publications, in the said newspaper of the nineteenth of Feb, last, past, tending to defame the Senate of the United States & to bring them into contempt & disrepute, & to execite against them the hatred of the good people of the U. S. In compliance with this request, I now instruct you Gentlemen to commence & carry on the prosecution accordingly
With great esteem Gentlemen your humble sert
